Citation Nr: 0721875	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (initial) rating for diabetes 
mellitus, type II, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a -- RO decision.  

In September 2004, the veteran also raised an issue involving 
vitamin deficiencies in service.  The Board refers this 
unadjudicated matter to the RO for its consideration in the 
first instance, as appropriate.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2. The veteran's service-connected diabetes mellitus type II 
requires oral medications and insulin and a restricted diet, 
without evidence of avoidance of strenuous occupational and 
recreational activities (regulation of activities).  

3.  The diabetes also produces erectile dysfunction, for 
which VA has awarded separate special monthly compensation 
for loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an increased (initial) rating for diabetes 
mellitus type II are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2003 and June 2004; a 
rating decision in July 2003; and a statement of the case in 
February 2004.  The February 2003 letter preceded the initial 
RO adjudication on the relevant issue (July 2003), and it 
complied with VA's notification duties as to service 
connection claims, since the issue before VA at that time was 
a claim for service connection.  The June 2004 letter 
notified the veteran of the necessary information regarding 
assignment of disability ratings.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  Even the February 2003 letter, which 
was geared toward service connection claims, notified the 
veteran of the need for evidence such as medical treatment 
records.  Moreover, the veteran has not suggested that there 
is any additional evidence in a June 2004 letter that replied 
to VA's early June 2004 notice.  And the veteran and his 
representative have not apprised VA of any additional 
evidence or changed circumstances in the two years since 
then.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the February 2004 statement of the 
case).

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claim.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
__ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 2007) (No. 
06-7001) (burden is on VA to show that error in notice was 
not prejudicial).  Any defective notice has not prejudiced 
the appellant in the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), and aff'd, Dingess 
v. Nicholson, 2007 WL 1686737 (C. A. Fed. Cir. June 5, 2007) 
(not selected for publication No. 2006-7247, 2006-7312); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

Service connection and a 20 percent rating have been in 
effect for diabetes mellitus since January 8, 2002.  The 
veteran has appealed the rating that was assigned as part of 
the original grant of service connection.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the ratings initially assigned for 
the diabetes mellitus.  Thus, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted if diabetes requires more than one daily injection 
of insulin, with a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating. Noncompensable complications are deemed part of the 
diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, 
Note (1).

On an April 2003 VA examination, the diagnoses included type 
II diabetes mellitus that was well-controlled with both oral 
medications and insulin.  The examining VA doctor also noted 
that the veteran denied having any ocular or kidney problems 
or any symptoms suggestive of diabetic neuropathy.  The 
examiner noted some erectile dysfunction problems, but those 
symptoms are part of the veteran's award of special monthly 
compensation for loss of use of a creative organ, which is 
not involved in this appeal.

According to an April 2003 letter, a non-VA doctor also 
confirms the diagnosis of diabetes, as well as the veteran's 
insulin dependence.  Medical records from 2000 to 2003 also 
document ongoing treatment of diabetes.  On numerous 
occasions, the veteran indicated to his non-VA medical 
provider that he was not following his diet properly at all 
times.

The veteran has primarily referred to erectile dysfunction 
problems as evidence of his reduced activities.  However, 
these symptoms form the basis for the award of special 
monthly compensation for loss of use of a creative organ, and 
as noted above, this is a separate issue that is not involved 
in this appeal.  

Thus, the evidence certainly reflects that the veteran is on 
oral medications and on insulin and that he watches his diet 
in connection with his diabetes.  But none of the treatment 
records or the VA examination reflect any regulation of 
activities, which is defined as the avoidance of strenuous 
occupational and recreational activities.  Since the evidence 
does not reflect regulation of activities due to the 
veteran's diabetes, his disability does not meet the criteria 
for a 40 percent rating under DC 7913.

In conclusion, the weight of the evidence demonstrates that 
the veteran's type II diabetes mellitus is not more than 20 
percent disabling under DC 7913 for VA compensation purposes 
during any period since the initial grant of service 
connection.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (initial) rating for diabetes mellitus type II 
is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


